Citation Nr: 0706643	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-17 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disability.

2.  Entitlement to a rating in excess of 20 percent for low 
back strain.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a right fibula fracture. 


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter

ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1953 to August 1974.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a December 2003 
rating decision by the Boise RO.  In July 2006, a video 
conference hearing was held before the undersigned; a 
transcript of this hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action is required on his part.


REMAND

In January 2006, the RO issued a supplemental statement of 
the case (SSOC).  Shortly thereafter (later that month), the 
RO received additional, relevant, records of private 
treatment for the veteran's shoulders and right ankle from 
March 2004 to December 2005.  Notably, these records were 
received without a waiver of RO consideration and prior to 
certification and transfer of the record to the Board.  When 
this happens, the RO must review the evidence and issue an 
SSOC unless the additional evidence is duplicative or not 
relevant to the issue on appeal (or the appellant waives 
initial RO review).  38 C.F.R. § 19.37(a) (2006).  Therefore, 
these matters must be returned for RO initial consideration 
of the additional evidence and issuance of an SSOC.

The veteran participated in many jumps in service (he was 
awarded a Master Parachutists Badge).  His service medical 
records include a May 1974 medical history report noting that 
he had left shoulder bursitis a month prior.  A September 
2003 statement from a private physician includes an 
impression of bilateral shoulder impingement and indicates 
the veteran may also have underlying rotator cuff tears 
bilaterally.  He opined that the veteran's impingement type 
problems were more of an aging process problem.  In an April 
2004 statement, he indicated that the veteran had bilateral 
rotator cuff pathology, and opined that it was related to the 
veteran's many parachute jumps in service.  A January 2005 
private evaluation report includes an impression of bilateral 
shoulder impingement syndrome and a possible small, left 
rotator cuff tear.  Under these circumstances, a VA medical 
examination to secure a medical nexus opinion is necessary.  

Regarding the residuals of a right fibula fracture and his 
low back disability, the veteran testified at the 
videoconference hearing that these disabilities have 
increased in severity since the November 2005 VA ankle and 
November 2003 VA spine examinations.  Hence another VA 
orthopedic examination to assess these disabilities is 
necessary.


Accordingly, the case is REMANDED for the following action:

1. The RO should arrange for a VA 
orthopedic, examination to determine the 
nature and probable etiology of the 
veteran's bilateral shoulder disability, 
and to ascertain the current severity of 
his right fibula fracture residuals and 
his low back disability.  The examiner 
must review the veteran's claims folder 
in conjunction with the examination.  Any 
indicated tests or studies should be 
completed, and the examiner must explain 
the rationale for all opinions given.  
The examiner must:

a) Determine the proper diagnosis(es) for 
all current disabilities of the veteran's 
shoulders and opine as to whether it is 
at least as likely as not that each such 
disability is related to the veteran's 
service, to include parachute jump trauma 
and complaints noted therein.

b) Ascertain the current severity of the 
veteran's residuals of a right fibula 
fracture.  The examination should include 
range of motion studies of the right 
ankle, with consideration of any 
complaints of pain and of limitation of 
motion due to pain.  All findings and 
associated impairment should be described 
in detail.  

c) Ascertain the severity of the 
veteran's low back disability.  The 
examiner should be provided copies of the 
current criteria for rating disc disease, 
those in effect prior to September 26, 
2003, and those in effect prior to 
September 23, 2002. The examiner should 
note whether there is muscle spasm and 
identify any associated neurological 
symptoms.  The examiner should also 
ascertain whether there have been 
incapacitating episodes of disc disease 
(i.e. Periods of acute signs and symptoms 
of intervertebral disc syndrome requiring 
bed-rest prescribed by a physician and 
treatment by a physician.), and if so, 
their frequency and duration.  Clinical 
findings reported must be sufficiently 
detailed to allow for consideration under 
the prior and current criteria for rating 
disc disease.  All functional limitations 
due to the low back disability should be 
identified, and studies should 
specifically include ranges of motion.

2.  The RO should then readjudicate these 
claims.  If any remains denied, the 
veteran and his representative should be 
furnished an appropriate SSOC and 
afforded the opportunity to respond.  The 
case should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


